F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            JAN 21 2004
                                 TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                Clerk

 JUNE E. WILLEMS,
              Plaintiff - Appellant,                      No. 03-1374
 v.                                              (D.C. No. 02-D-1472 (BNB))
 STATE OF ARIZONA,                                         (D. Colo.)
              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, McKAY and McCONNELL, Circuit
Judges.




      Appellant Willems, pro se, filed a complaint in the District of Colorado

arising from a land transaction in Arizona. In the complaint, she asserted claims

of takings of property and rights, discrimination, prejudice, conspiracy to violate

her civil and constitutional rights, and violations of her civil and constitutional

rights. The State of Arizona filed a Motion to Dismiss. Appellant filed a Motion

for Entry of Default and Default Judgment. The magistrate judge issued a report



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
and recommendation. After consideration of Appellant’s objections, the district

court adopted the magistrate judge’s recommendation, denied Appellant’s Motion

for Entry of Default and Default Judgment, denied Appellant’s Motion for

Sanctions, granted the State of Arizona’s Motion to Dismiss, and dismissed the

case for lack of personal jurisdiction.

      We review the district court’s dismissal for lack of personal jurisdiction de

novo. Peay v. Bell So. Med. Assistance Plan, 205 F.3d 1206, 1209 (10th Cir.

2000). Appellant argues on appeal that the district court incorrectly dismissed the

case for lack of personal jurisdiction. However, none of her arguments have any

basis in the law. We agree with the district court and Appellee that the district

court did not have personal jurisdiction over Arizona because none of the statutes

at issue in this case authorized nationwide service of process upon Arizona.

Additionally, there is no evidence that Arizona had conducted any specific

activity in Colorado or had continuous or systematic contacts with Colorado for

purposes of this suit.

      We have carefully reviewed the briefs and Appellant’s other submissions,

the district court’s disposition, and the record on appeal. We affirm for

substantially the same reasons as set forth by the district court in its Order of

July 25, 2003, which adopted the magistrate judge’s report and recommendation.




                                          -2-
     AFFIRMED. 1

                                          Entered for the Court


                                          Monroe G. McKay
                                          Circuit Judge




     1
      Appellant’s Request for Consideration of Documents is GRANTED.
Appellant’s Motions for Reversal of Lower Court Order and Judgment are
DENIED. Appellant’s Motions to Strike Appellee’s Answering Briefs are
DENIED. Appellant’s Motion for Sanctions is DENIED.

                                    -3-